September 27, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                        JIMMIE ARNEAL BUTLER, Appellant

NO. 14-11-01001-CR                          V.

                           THE STATE OF TEXAS, Appellee


                         ________________________________

       This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED.

      We further order this decision certified below for observance.